DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The priority has been considered by the examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on October 29, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.

Drawings
The drawing has been considered and accepted by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  With regard to claim 5, recites the limitation “smaller” is objected, because is not clear how smaller is the surface roughness of the first layer and surface roughness of the p-type cladding layer.  
For purpose of examination, the examiner interpreted “smaller” as “less than”.  Examiner suggest to the applicant to change the word “smaller” for “less than”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1, recites the limitation “the first layer” at lines 7, 8 and 9 and “second layer” at lines 7 and 8 is considered indefinite.  Is not clear if the applicant referred to the first layer of the n-cladding or another first layer.   Is not clear if the applicant referred to the second layer of the n-cladding or another second layer.  When the applicant says “the first layer” is referred to the first layer of the n-cladding or another first layer? When the applicant says “the second layer” is referred to the second layer of the n-cladding or another second layer?
For purpose of examination, the examiner interpreted “the first layer” as “the first layer of the n-cladding layer” and “the second layer” as “the second layer of the n-cladding layer”. 

With regard to claim 2, recites the limitation “AlxInyGazN (0≤x≤0.995, 0005≤y≤1, 0<z≤0.995, and x+y+z=1)” is considered indefinite.  Is not clear how much is the range of y.  What is the range of y?  How much is the range of y?
For purpose of examination, the examiner interpreted “AlxInyGazN (0≤x≤0.995, 0005 ≤y≤1, 0<z≤0.995, and x+y+z=1)” as “AlxInyGazN (0≤x≤0.995, 0.005≤y≤1, 0<z≤0.995, and x+y+z=1)”. 

With regard to claim 8, recites the limitation “the first layer” at lines 3, 4, 6 and 8 and “second layer” at lines 3, 4 and 7 is considered indefinite.  Is not clear if the applicant referred to the first layer of the n-cladding or another first layer.   Is not clear if the applicant referred to the second layer of the n-cladding or another second layer.  When the applicant says “the first layer” is referred to the first layer of the n-cladding or another first layer? When the applicant says “the second layer” is referred to the second layer of the n-cladding or another second layer?
For purpose of examination, the examiner interpreted “the first layer” as “the first layer of the n-cladding layer” and “the second layer” as “the second layer of the n-cladding layer”. 
Claims 2 – 7 depend on claim 1 and claim 9 depend of claim 8 are rejected since they inherit the indefiniteness of the claims on which they depend.
Appropriated corrections are required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Futagawa et al. (US 20130156060) in view of Eichler et al. (US 20130039376).


    PNG
    media_image1.png
    293
    324
    media_image1.png
    Greyscale


Annotation Figure 4

    PNG
    media_image2.png
    482
    347
    media_image2.png
    Greyscale

Regarding claim 1, Futagawa disclose a semiconductor light emitting device comprising: 
a GaN substrate (see Figure 1 and Annotation Figure 4, Character 3 and paragraph [0052]) having, as a principal plane, a semipolar plane (see Abstract) inclined from a c-plane in an m-axis direction or an a-axis direction within a range from 20° to 90° both inclusive (see Figures 2A, 2B and 3, and paragraphs [0053 and 0055 - 0057]); 
an active layer (see Figure 1, Character 2, the reference called “epitaxial layer” (which include light emitting layer), Annotation Figure 4, Character 7, the reference called “light emitting layer” and paragraphs [0059 and 0063 – 0064]) provided on the GaN substrate (see Figure 1 and Annotation Figure 4, Character 3); and 
an n-type cladding layer (see Figure 1, Character 2, the reference called “epitaxial layer” (which include a first cladding layer), Annotation Figure 4, character 5 and paragraphs [0059 and 0061]) provided between the GaN substrate (see Figure 1 and Annotation Figure 4, Character 3) and the active layer (see Annotation Figure 4, Character 7), and including a first layer (see Annotation Figure 4, Character 5a, and paragraph [0061], the reference says “the first cladding layer configured of one or a plurality of gallium-nitride-based semiconductor layers”, examiner interpreted that as “the n-cladding layer include at least two layers” (see Annotation Figure 4, Characters 5a and 5b)) on the active layer side (see Annotation Figure 4, Character 7) and a second layer (see Annotation Figure 4, Character 5b) on the substrate side (see Annotation Figure 4, Character 3).
 Futagawa discloses the claimed invention except for first layer including AlGaInN, and the second layer being lower in refractive index than the first layer.   Futagawa on paragraph [0061] says “the first cladding layer configured of one or a plurality of gallium-nitride-based semiconductor layers, wherein the first cladding layer may be configured of an n-type GaN layer, an n-type AlGaN layer, an n-type InAlGaN layer, or the like, and Si is applicable as the n-type dopant.” Examiner interpreted the n-cladding layer include at least two layers.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the order of the materials in the first and second layers of the n-cladding as suggested to the device of Futagawa, since the first cladding layer is made of InAlGaN, a band gap is adjustable while obtaining a lattice match to the semi-polar plane of the semiconductor substrate.  Since the second layer of the n-cladding is made of GaN is mechanically stable wide bandgap semiconductor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Therefore, Futagawa disclose the first layer (see Annotation Figure 4, Character 5a) including AlGaInN (see paragraph [0061]), and the second layer (see Annotation Figure 4, Character 5b) being lower in refractive index (the examiner interpreted as “the second layer (see Annotation Figure 4, Character 5b) of the cladding layer (see Annotation Figure 4, Character 5) include n-type GaN layer (the refractive index ~ 2.33, as evidence see “Optical constants of GaN”)”) than the first layer (see Annotation Figure 4, Character 5a (the refractive index ~ 2.41 and see applicant disclosure paragraph [0021]).
Futagawa discloses the claimed invention except for the first layer including AlGaInN containing 0.5% or more of indium (In).  Eichler teaches AlGaInN containing 0.5% or more of indium.  However, it is well known in the art to modify the AlGaInN containing 0.5% or more of indium as discloses by Eichler in (see paragraph [0021]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known AlGaInN containing 0.5% or more of indium as suggested by Eichler to the device of Futagawa, because using a different material it allows for growth of different semiconductor material above the cladding, which is being adjusted to the Indium (In) value and also allows for choosing a different lattice constant to balance strain, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 2, Futagawa and Eichler, Eichler disclose the first layer has a composition range of AlxInyGazN (0≤x≤0.995, 0005≤y≤1, 0<z≤0.995, and x+y+z=1) (see paragraph [0021] and claim 1 rejection).

Regarding claim 3, Futagawa and Eichler, Futagawa disclose the film thickness of the n-cladding layer is preferably from 500 nm to 3000 nm both inclusive (see paragraph [0061], but does not clearly describe how much thickness is in each layers in the n-cladding layer).
Futagawa and Eichler discloses the claimed invention except for the first layer has a thickness in a range from 50 nm to 2000 nm both inclusive.   It  would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the thickness of the first layer of the cladding layer as suggested to the device of Futagawa and Eichler, to improve the laser (for example can improve the confining the light, etc.), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of thickness of the first layer of the cladding layer, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the first layer has a thickness in a range from 50 nm to 2000 nm both inclusive] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the first layer has a thickness in a range from 50 nm to 2000 nm both inclusive] or upon another variable recited in a claim, the Applicant must show that the chosen [the first layer has a thickness in a range from 50 nm to 2000 nm both inclusive] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 4, Futagawa and Eichler, Futagawa disclose a plane direction of the GaN substrate (see Figure 1 and Annotation Figure 4, Character 3 and paragraph [0052]) is any one of (1-100), (20-21), (20-2-1), (30-31), (30-3-1), (10-11), (11-20), (11-22), and (11-24) (see paragraphs [0044, 0052 – 0053 and 0057]).

Regarding claim 6, Futagawa and Eichler, Futagawa disclose wherein the active layer (see Annotation Figure 4, Character 7) oscillates laser light with a peak wavelength 
of 450 nm or more (see paragraph [0054]).

Regarding claim 7, Futagawa and Eichler, Futagawa disclose the first layer (see Annotation Figure 4, Character 5a) contains silicon (Si) as a dopant (see paragraph [0061]). 

Regarding claim 8, Futagawa disclose a manufacturing method of a semiconductor light emitting device, the manufacturing method comprising: 
forming an n-type cladding layer (see Figure 1, Character 2, the reference called “epitaxial layer” (which include a first cladding layer), Annotation Figure 4, character 5 and paragraphs [0059 and 0061]) including a first layer (see Annotation Figure 4, Character 5a, and paragraph [0061], the reference says “the first cladding layer configured of one or a plurality of gallium-nitride-based semiconductor layers”, examiner interpreted that as “the n-cladding layer include at least two layers” (see Annotation Figure 4, Characters 5a and 5b)) and a second layer (see Annotation Figure 4, Character 5b)  in order of the second layer (see Annotation Figure 4, Character 5b) and the first layer (see Annotation Figure 4, Character 5a) on a GaN substrate (see Figure 1 and Annotation Figure 4, Character 3 and paragraphs [0052]) having, as a principal plane, a semipolar plane (see Abstract) inclined from a c-plane in an m-axis direction or an a-axis direction within a range from 20° to 90° both inclusive (see Figures 2A, 2B and 3, and paragraphs [0053 and 0055 - 0057]), 
forming an active layer (see Figure 1, Character 2, the reference called “epitaxial layer” (which include light emitting layer), Annotation Figure 4, Character 7, the reference called “light emitting layer” and paragraphs [0059 and 0063 – 0064]) on the n-type cladding layer (see Annotation Figure 4, character 5).
Futagawa discloses the claimed invention except for first layer including AlGaInN, and the second layer being lower in refractive index than the first layer.   Futagawa on paragraph [0061] says “the first cladding layer configured of one or a plurality of gallium-nitride-based semiconductor layers, wherein the first cladding layer may be configured of an n-type GaN layer, an n-type AlGaN layer, an n-type InAlGaN layer, or the like, and Si is applicable as the n-type dopant.” Examiner interpreted the n-cladding layer include at least two layers.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the order of the materials in the first and second layers of the n-cladding as suggested to the device of Futagawa, since the first cladding layer is made of InAlGaN, a band gap is adjustable while obtaining a lattice match to the semi-polar plane of the semiconductor substrate.  Since the second layer of the n-cladding is made of GaN is mechanically stable wide bandgap semiconductor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  Therefore Futagawa disclose the first layer (see Annotation Figure 4, Character 5a) including AlGaInN (see paragraph [0061]), and the second layer (see Annotation Figure 4, Character 5b) being lower in refractive index (the examiner interpreted as “the second layer (see Annotation Figure 4, Character 5b) of the cladding layer (see Annotation Figure 4, Character 5) include n-type GaN layer (the refractive index ~ 2.33, as evidence see “Optical constants of GaN”)”) than the first layer (see Annotation Figure 4, Character 5a (the refractive index ~ 2.41 and see applicant disclosure paragraph [0021]).
Futagawa discloses the claimed invention except for the first layer including AlGaInN containing 0.5% or more of indium (In).  Eichler teaches AlGaInN containing 0.5% or more of indium.  However, it is well known in the art to modify the AlGaInN containing 0.5% or more of indium as discloses by Eichler in (see paragraph [0021]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known AlGaInN containing 0.5% or more of indium as suggested by Eichler to the device of Futagawa, because using a different material allows for growth of different semiconductor material above the cladding, which is being adjusted to the Indium (In) value and also allows for choosing a different lattice constant to balance strain, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Futagawa et al. (US 20130156060) in view of Eichler et al. (US 20130039376) further in view of Yamasaki et al. (US 5,953,581).

Regarding claim 5, Futagawa and Eichler, Futagawa disclose a p-type cladding layer (see Figure 1, Character 2, the reference called “epitaxial layer” (which include p-cladding  layer), Annotation Figure 4, Character 10 and paragraphs [0061 and 0067]) on the active layer (see Annotation Figure 4, Character 7). 
Futagawa on Figures 1 – 4 teaches a resonance end surfaces (see Figure 1, Characters 22 and 23 and paragraphs [0046 – 0048]), etching down to the p-cladding layer (see paragraphs [0069 and 0081]) and also on paragraph [0069] saying “or a layer below”, but does not clearly describe whether the n-cladding layer is etched too. The application disclosure on paragraph [0043] teach an end surface of a GaN layer and an end surface of an AlGaInN layer formed by etching. In a case where the GaN layer not containing indium (In) is etched, the end surface thereof is rough as seen from (A) of FIG. 5, whereas the etched surface of the AlGaInN layer containing In is improved in flatness as seen from (B) of FIG. 5. This is because of the presence or absence of In and, for example, in a case where a semiconductor layer containing In is etched by dry etching as with the AlGaInN layer, a product containing In, such as indium chloride (InCl.sub.3), is produced. Indium chloride (InCl.sub.3) has low volatility, and it is thereby speculated that the flatness of the etched surface is maintained.  


    PNG
    media_image3.png
    229
    193
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    296
    280
    media_image4.png
    Greyscale

   
Futagawa and Eichler discloses the claimed invention except for a surface roughness of the first layer included in a resonator end surface is smaller than a surface roughness of the p-type cladding layer.   Yamasaki  teaches a laser diode comprising substrate (see Figures 4 and 7, Character 1), an active layer (see Figures 4 and 7, Character 5) in between n-cladding layer (see Figures 4 and 7, Character 4) and p-cladding layer (see Figures 4 and 7, Character 62), and a mirror facets (see Figure 7, Character S) of laser cavity (see Figures 1 and  7). Yamasaki also using dry etching, to etching a portion of the semiconductor layers until surface of a lowermost layer among the semiconductor layers is exposed. The laser diode is etched from the contact layer (see Figure 4 and 7, Character 62) through n-cladding layer (see Figures 4 and 7, Character 4).  However, it is well known in the art to apply and/or modify the laser diode etching semiconductor layers as discloses by Yamasaki in (Figures 1, 4 and 7, Abstract, column 1, lines 56 – 67, column 2, lines 1 – 8, column 4, lines 36 – 52 and column 6, lines 10 – 13).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the laser diode etching semiconductor layers, as suggested by Yamasaki to the device of Futagawa and Eichler, in order to control depth of dry etching independently for improving luminous efficiency of an LD, improving verticality of mirror facets of laser cavity, improving purity of the mirror facets, suppressing resistivity of the lower layer and the roughness values of the cladding could be known too.

Regarding claim 9, Futagawa and Eichler, Futagawa disclose forming a p-type cladding layer (see Figure 1, Character 2, the reference called “epitaxial layer” (which include p-cladding  layer), Annotation Figure 4, Character 10 and paragraphs [0061 and 0067]) on the active layer (see Annotation Figure 4, Character 7).
Futagawa and Eichler discloses the claimed invention except for forming resonator end surfaces.   Yamasaki  teaches a laser diode comprising substrate (see Figures 4 and 7, Character 1), an active layer (see Figures 4 and 7, Character 5) in between n-cladding layer (see Figures 4 and 7, Character 4) and p-cladding layer (see Figures 4 and 7, Character 62), and a mirror facets (see Figure 7, Character S) of laser cavity (see Figures 1 and  7). Yamasaki also using dry etching, to etching a portion of the semiconductor layers until surface of a lowermost layer among the semiconductor layers is exposed. The laser diode is etched from the contact layer (see Figure 4 and 7, Character 62) through n-cladding layer (see Figures 4 and 7, Character 4) and the mirror facets are etched.  However, it is well known in the art to modify the resonator end surface (mirror facets) as discloses by Yamasaki in (Figures 1, 4 and 7, Abstract, column 1, lines 56 – 67, column 2, lines 1 – 8, column 4, lines 36 – 52 and column 6, lines 10 – 13).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the resonator end surface (mirror facets), as suggested by Yamasaki to the device of Futagawa and Eichler, in order to improving luminous efficiency of an LD, improving verticality of mirror facets of laser cavity, improving purity of the mirror facets, suppressing resistivity of the lower layer and the roughness values of the cladding could be known too.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references US 20130208747 disclose , semiconductor device includes: a semiconductor substrate made of a hexagonal Group III nitride semiconductor and having a semi-polar plane; and an epitaxial layer formed on the semi-polar plane of the semiconductor substrate and including a first cladding layer of a first conductive type, a second cladding layer of a second conductive type, and a light-emitting layer formed between the first cladding layer and the second cladding layer. The n-cladding layer is made of a quaternary system of InAlGaN, a band gap is adjustable while obtaining a lattice match to the semi-polar plane of the semiconductor substrate, but not exactly the same invention.
	The reference “What is Gallium Nitride” discloses the properties of the GaN material.
	The reference “Optical constant of GaN (Gallium nitride)” disclose the refractive index of the GaN material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





      /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        

/TOD T VAN ROY/Primary Examiner, Art Unit 2828